DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Regarding Figures 2A, 2B, 2C, 4A, 4B, and 4C, the drawings are not of sufficient quality to permit examination.  Figures 2A, 2B, 2C, 4A, 4B, and 4C appear to be unclear and/or fuzzy copies of a photograph.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “component” (see claims 1, 5 and 6), the “mounting portion” (see claim 5), and the “mountable component” (see claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: it failed to describe the “work state detector” (see claims 1-7).  If the Applicant meant “work state detecting unit”, then it is respectfully requested to use consistent terminology throughout the entire application to avoid any inconsistencies.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no description of the “mountable component” (see claim 6).

Claim Objections
Claims 1-7 are objected to because of the following informalities:  it appears that the limitation “work state detector” is referred as the “work state detecting unit” throughout the specification and the drawings; therefore, the Applicant is respectfully requested to use consistent terminology throughout the entire application to avoid any inconsistencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the work" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear what the Applicant meant by “the work”, “a work state detector”, and “a state of work”.  Said limitations render the claim language to be indefinite.  The Applicant is respectfully requested to clarify said limitations.
Claims 2-4 and 6 fall with parent claim.
Claim 5 recites the limitation "the state of the work" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the work" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear what the Applicant meant by “the work”, “a work state detector”, and “a state of work”.  Said limitations render the claim language to be indefinite.  The Applicant is respectfully requested to clarify said limitations.
Claim 8 recites the limitation "the work" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear what the Applicant meant by “the work”, and “a state of work”.  Said limitations render the claim language to be indefinite.  The Applicant is respectfully requested to clarify said limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai.
In order to expedite prosecution, the Examiner interpreted the term “a work state detector” as a sensor with respect to the prior art applied in this Office Action.
Imai (US Pub. No. 2017/0363937 A1) discloses:
Regarding claim 1, a projection apparatus (Figure 2, element 1) comprising: a work state detector (i.e. posture sensor; Figure 2, element 47) configured to detect a state of work of mounting or removing a component (i.e. identifying the installation direction of the projector; page 6, paragraph 0088, line 5); and a light source controller (i.e. light source driving section; Figure 2, element 45) configured to stop emission of light from a light source (Figure 2, element 21) or reduce brightness of the light emitted by the light source (page 4, paragraph 0058, lines 6-9), in response to determining that the state detected by the work state detector (Figure 2, element 47) is start of the work (i.e. element 47 is connected to the control section [Figure 2, element 30] which is also connected to the light source driving section [Figure 2, element 45]).
Regarding claim 2, a power source controller (Figure 2, element 49) configured to stop supply of power from a power source (i.e. power supply; page 5, paragraph 0067, lines 16-18) to the projection apparatus (Figure 2, element 1), in response to determining that the state detected by the work state detector (Figure 5, element 47) is start of the work (i.e. element 47 outputs the detected value to the control section [Figure 2, element 30; page 6, paragraph 0088, lines 1-3], wherein said control section [Figure 2, element 30] adjust the ON period and OFF period [page 5, paragraph 0067, lines 13-16]).
Regarding claim 3, the light source controller (i.e. light source driving section; Figure 2, element 45) starts the emission of the light from the light source (Figure 2, element 21) that had been stopped or increases the brightness of the light emitted (i.e. brightness correction process) by the light source that had been reduced (page 9, paragraph 0118, lines 4-7), in response to determining that the state detected by the work state detector (Figure 5, element 47) is end of the work (i.e. element 47 is connected to the control section [Figure 2, element 30] which is also connected to the light source driving section [Figure 2, element 45]).
Regarding claim 4, the light source controller (i.e. light source driving section; Figure 2, element 45) starts the emission of the light from the light source (Figure 2, element 21) that had been stopped or increases the brightness of the light emitted (i.e. brightness correction process) by the light source that had been reduced (page 9, paragraph 0118, lines 4-7), in response to determining that a predetermined time (i.e. on time/off time) has elapsed after the work state detector (Figure 5, element 47) detects end of the work (i.e. element 47 is connected to the control section [Figure 2, element 30] which is also connected to the light source driving section [Figure 2, element 45]).
Regarding claim 7, an interactive system (i.e. interactive whiteboard system; page 3, paragraph 0048, lines 1-2) comprising: a projection apparatus (Figure 2, element 1); a terminal apparatus (Figure 2, element 70); and an operation instruction device (i.e. operation panel; Figure 2, element 19), wherein the projection apparatus (Figure 2, element 1) includes: an interactive controller (Figure 2, element 12) configured to detect an infrared light emitted by the operation instruction device and transmit position information representing a position of the infrared light to the terminal apparatus (page 5, paragraph 0074, lines 11-16); a work state detector (i.e. posture sensor; Figure 2, element 47) configured to detect a state of work of mounting (i.e. identifying the installation direction of the projector; page 6, paragraph 0088, line 5); and a light source controller (i.e. light source driving section; Figure 2, element 45) configured to stop emission of light from a light source (Figure 2, element 21) or reduce brightness of the light emitted by the light source (page 4, paragraph 0058, lines 6-9), in response to determining that the state detected by the work state detector (Figure 2, element 47) is start of the work (i.e. element 47 is connected to the control section [Figure 2, element 30] which is also connected to the light source driving section [Figure 2, element 45]), and wherein the terminal apparatus (Figure 2, element 70) is configured to receive the position information representing the position of the infrared light (page 3, paragraph 0044, lines 14-16), and to implement a content of an operation based on the received position information (page 5, paragraph 0070, lines 1-8).
Regarding claim 8, a projection method executed by a projection apparatus (page 2, paragraph 0028, lines 2-3), the projection method comprising: detecting a state of work of mounting or removing a component (i.e. identifying the installation direction of the projector; page 6, paragraph 0088, line 5); and stopping emission of light from a light source (Figure 2, element 21) or reducing brightness of the light emitted by the light source (page 4, paragraph 0058, lines 6-9), in response to determining that the detected state is start of the work (i.e. element 47 is connected to the control section [Figure 2, element 30] which is also connected to the light source driving section [Figure 2, element 45]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imai (US Pub. No. 2016/0283041 A1) discloses a position detection device including a detection section adapted to detect an operation to a screen, a detection control section adapted to identify the pointing element with which the operation is performed, and associate the operation with the pointing element, and a processing section adapted to process the operation associated with the pointing element out of the operations. In the case in which a first operation and a second operation, which is performed within a predetermined period of time before the first operation, with a single pointing element are detected, and a coordinate of the first operation and a coordinate of the second operation are located within a predetermined range, the detection control section treats the coordinate of the first operation as the same coordinate as the coordinate of the second operation. Further, the detection control section changes the predetermined range in accordance with the detection position in the screen.
Guttag et al. (US Pub. No. 2016/0025973 A1) teaches a device including a housing suitable for mounting to or placing on a surface, and containing system electronics and a projector. A curved high-gain reflective screen disposed on the housing rearward of the projector receives an image produced by the projector, and reflects that image to a semi-transparent curved combiner disposed near the front of the housing. A virtual image appears at the combiner that has a focal point in the distance beyond the combiner. One or more rear-facing sensors and the control electronics detect hand gestures by the driver, which controls the operation of the device in displaying images. 
Hasegawa et al. (US Pub. No. 2014/0118705 A1) shows a projection display device including: an image light projecting unit that projects image light on a screen; a distance measurement unit that measures distance to the screen; an obstacle detecting unit that detects an obstacle between the screen and the image light projecting unit on the basis of distance information obtained by the distance measurement unit and, according to a result of this detection, determines an adjustment area where the image light to be projected is to be adjusted; and a projection adjusting unit that adjusts the image light in the adjustment area are included.
Kawasaki (US Pub. No. 2013/0057466 A1) discloses a projection system including a projector that projects an image onto a projection plane of a screen, and sensor units each including a photoelectric power generating unit that is installed at a predetermined position in an area in which an image is projected on the projection plane and that generates power corresponding to an intensity of projection light projected by the projector. The projector may include an image processing circuit that converts at least image data projected at the installation positions of the sensor units in image data projected on the projection plane into white image data or converts whole image data into white image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/09/2022